DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-21, 29-36 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 17, the Hutt et al reference (US Patent Pub. 20050259831 A1) discloses a boat. The Hutt et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the boat as a whole comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a first seating area located in the bow of the boat, forward of the windshield; a second seating area located aft of the windshield; a console positioned proximate the windshield and between the first seating area and the second seating area, the console including a top surface and an opening; and a plurality of speakers, the plurality of speakers including at least one speaker located forward of the windshield and at least one speaker located aft of the windshield, the at least one speaker located aft of the windshield being mounted under the top surface of the console at a second non-zero angle with respect to the floor and being positioned to direct sound emanating from the speaker through the opening in the console such that the sound reflects off the windshield in an aft direction into the second seating area as recited in claim 17.
Claim 29 is allowed for the same reason as claim 17.
Claims 18-21 depend on claim 17. Claims 30-36 depend on claim 29. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 22 of 17/158,167
A boat comprising: a hull including a bow, a transom, port and starboard sides, and a centerline extending from the bow to the transom; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a first console located on a starboard side of the centerline, proximate the windshield, the 

A boat comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a dash positioned proximate the windshield, the dash including a top surface and an opening; and a speaker mounted under the top 

Claim 9 of 10,241,746
The boat according to claim 1, further comprising a centerline, the dash being positioned on the starboard side of the centerline of the boat.

Claim 10 of 10,241,746
The boat according to claim 9, further comprising: a second dash positioned proximate the windshield on the port side 




Claim 22 of (application 17/158,167, hereinafter referred to as ‘167)  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 9-10 of Patent No. 10,241,746 B2 (hereinafter referred to as ‘746). 


Claim 22 of 17/158,167
A boat comprising: a hull including a bow, a transom, port and starboard sides, and a centerline extending from the bow to the transom; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a first console located on a starboard side of the centerline, proximate the windshield, the first console including a top surface and an opening; a first speaker mounted under the top surface of the first console at a second non-zero angle with respect to the floor, the first speaker being positioned to direct sound emanating from the speaker through the opening in the first console such that the sound reflects off the windshield in an aft direction; a second console located on a 

A boat comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a dash positioned proximate the windshield, the dash including a top surface and an opening; and a speaker mounted under the top surface of the dash at a second non-zero angle with respect to the floor, the speaker being positioned to direct sound emanating from the speaker through the opening in the dash.

Claim 2 of 10,922,045
The boat according to claim 1, further comprising a centerline, the dash being 

Claim 3 of 10,922,045
The boat according to claim 2, further comprising: a second dash positioned proximate the windshield on the port side of the centerline of the boat, the second dash including a top surface and an opening; and a second speaker mounted under the top surface of the second dash at a third non-zero angle with respect to the floor, the second speaker being positioned to direct sound emanating from the speaker through the opening in the second dash. 


Claim 5 of 10,922,045
A boat comprising: a hull including a bow, a transom, and port and starboard sides; 

Claim 9 of 10,922,045
The boat according to claim 5, wherein the speaker is a first speaker and the boat further comprises a second speaker positioned proximate the windshield at a third non-zero angle with respect to the floor, the second speaker being positioned at the third non-zero angle to form an acute angle with the windshield. 

Claim 10 of 10,922,045
The boat according to claim 9, further comprising a centerline, the first speaker being positioned on the starboard side of 



Claim 22 of (application 17/158,167, hereinafter referred to as ‘167)  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 & 9-10 of Patent No. 10,922,045 B2 (hereinafter referred to as ‘045). 
Claim 22 of ‘167 are obvious various wordings of the combined claims 1-3, 5 & 9-10 of ‘045. 

Claims 22-28 will be allowable once double patenting rejection is overcome.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                   					11/17/2021